Title: From Thomas Jefferson to Maria Cosway, 23 June 1790
From: Jefferson, Thomas
To: Cosway, Maria



New York June 23. 1790.

I received, my dear friend, your favor of Apr. 6. It gives me a foretaste of the sensations we are to feel in the next world, on the arrival of any new-comer from the circle of friends we have left behind. I am now fixed here, and look back to Europe only on account of that circle. Could it be transferred here, the measure of all I could desire in this world would be filled up, for I have no desire but to enjoy the affections of my heart, which are divided now by a wide sea. You know I always ranted about your bringing your pencil and harp here. They would go well with our groves, our birds, and our sun. Trumbull is painting away but being at Philadelphia I cannot have the solace of talking with him about you. They tell me que vous allez faire un enfant. Je vous en felicite de tout mon coeur. This will wean you from your harp and your pencil, by filling your heart with joys still more bewitching. You may make children there, but this is the country to transplant them to. There is no comparison between the sum of happiness enjoyed here and there. All the distractions of your great Cities are but feathers in the scale against the domestic enjoiments and rural occupations, and neighborly societies we live amidst here. I  summon you then as a mother to come and join us. You must tell me you will, whether you mean it, or no. En attendant je vous aimerai toujours. Adieu, my Dear Maria, Yours affectionately,

Th: Jefferson

